Citation Nr: 1200099	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  05-28 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral quadriceps tendon repair as secondary to service-connected bilateral osteoarthritis of the knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel

INTRODUCTION

The Veteran had active military service from March 1969 to March 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that granted the Veteran service connection for osteoarthritis of the bilateral knees.  During the course of the appeal, the Veteran also raised the issue of service connection for bilateral quadriceps tendon repair secondary to his service-connected bilateral knee osteoarthritis in a July 2010 statement.  The Board remanded the case, most recently in June 2011, for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VCAA-compliant notice, obtain a VA medical examination and opinion, and then re-adjudicate the claim of secondary service connection.  The AOJ provided the Veteran with VCAA-compliant notice in a June 21011 letter and scheduled him for VA examination, which was conducted in July 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in September 2011, in which the AOJ denied the Veteran's secondary service connection claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2008.  A transcript of the hearing has been associated with the Veteran's claims file.  

The issues of entitlement to service connection for posttraumatic stress disorder and entitlement to service connection for hypertension secondary to posttraumatic stress disorder have been raised by the record, via an informal hearing presentation submitted by the Veteran's representative in December 2011, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral quadriceps tendon repair was not caused or made worse by service-connected osteoarthritis of the knees.


CONCLUSION OF LAW

The Veteran does not have bilateral quadriceps tendon repair that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished.  

In this respect, through a June 2011 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the June 2011 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned June 2011 letter.  In addition, the Veteran was given notice regarding the award of an effective date and rating criteria pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in the June 2011 notice letter.  The Board does not now have such issues before it.  Consequently, a remand for additional notification on these questions is not necessary.  The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Although the totality of the required notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a September 2011 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran's service treatment records have been associated with the claims file, as have records of his post-service treatment from both VA and private treatment providers.  He has not otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained.  The Veteran also underwent VA examinations in August 2009, June 2010, and July 2011, reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed in further detail below, the Board finds that the VA examinations and opinions obtained in this case are adequate, as they are predicated on physical examination as well as consideration of the medical records in the claims file and the Veteran's history.  In particular, the July 2011 examination report addresses all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examination, and provides rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument, and the Veteran has testified before the undersigned Veterans Law Judge.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Board is not required to discuss all of the evidence of record.  Rather, it must provide only the reasons for its rejection of any material evidence favorable to the Veteran.  Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the regulatory requirement that VA "review ... the entire evidence of record" is not a requirement that the adjudicator "analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The Veteran is seeking service connection for bilateral quadriceps tendon repair secondary to service-connected osteoarthritis of the bilateral knees.  The Board notes that the Veteran has consistently stated that he believes his current bilateral quadriceps tendon repair to be related not directly to service, but rather to his service-connected osteoarthritis of the bilateral knees following a fall.  The Board will consequently consider only that theory of entitlement as it is neither contended nor shown that his current disability is directly related to service.

Service connection may be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2011).  This includes a disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Pursuant to 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

A review of the Veteran's claims file reflects that the relevant medical evidence of record consists of the Veteran's service treatment records as well as records of his ongoing treatment with both VA and private treatment providers.  The Veteran's service treatment records reflect that he was treated in service for bilateral stress fractures in his knees, although he was noted to have a normal musculoskeletal system and normal bilateral lower extremities at his March 1971 separation report of medical examination.  As noted above, the Veteran is separately service connected for osteoarthritis in his knees bilaterally.  

Post-service treatment records reflect that the Veteran has been seen at the Jesse Brown VA Medical Center (VAMC) in Chicago, Illinois, on multiple occasions for complaints of pain in his bilateral knees.  He was seen in July 2008 for pain in his knees following what he described at the time as a fall from stairs when he missed the bottom step and fell forward, landing on his knees.  He was diagnosed with bilateral quadriceps tendon tears, which were repaired surgically at the Chicago VAMC in August 2008.  The Veteran underwent physical therapy following his surgery and was noted at February 2009 and October 2009 follow-up visits to have full range of motion in his knees bilaterally without any pain.  

The Veteran underwent VA examination in August 2009, June 2010, and July 2011.  Report of the August 2009 VA examination reflects that the Veteran reported tearing his bilateral quadriceps tendons when his knees buckled while on stairs.  The examiner misdiagnosed the veteran with bilateral total knee replacements and did not provide an etiological opinion.  Report of the June 2010 addendum opinion reflects that the examiner provided a correct diagnosis of bilateral quadriceps tendon repair and opined that the Veteran's service-connected osteoarthritis of the knees did not cause or worsen the tendon injury.  Following the Board's June 2011 remand, the Veteran underwent another VA examination in July 2011.  At that time, he was again diagnosed with bilateral quadriceps tendon repair.  The examiner considered the Veteran's contentions, noting that he reported having injured his knees and ruptured his quadriceps tendons not in a fall, but when, while ascending stairs and misjudging the distance necessary to step up, he came to a sudden stop, twisting his knees and tearing his quadriceps tendons.  The examiner noted that he had fully reviewed the Veteran's claims file and medical history, including the June 2011 VA examination, and concluded that it was less likely than not that his service-connected osteoarthritis of the bilateral knees caused or worsened his bilateral quadriceps tendon injury and subsequent repair.  

The Veteran has also submitted multiple written statements to VA and testified before the undersigned Veterans Law Judge at a hearing in March 2008.  The Veteran, through his representative, clarified in an April 2011 statement that he believes his claimed bilateral quadriceps tendon tear was caused by his service-connected knee osteoarthritis disability.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  The Board recognizes that VA examination confirms that the Veteran carries a current diagnosis of bilateral quadriceps tendon repair.  The Board concludes, however, that the greater weight of the evidence is against the claim.  Because the question of whether a disability such as bilateral quadriceps tendon repair is related to another disorder such as osteoarthritis of the knees is a medical question requiring expertise, the Board relies upon the VA examiner's July 2011 opinion in making its determination.  The examination report reflects that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  The July 2011 VA opinion specifically addressed causation, clearly indicating that the Veteran's bilateral quadriceps tendon injury was unrelated to his service-connected osteoarthritis of the knees.  In that connection, the Board notes that the medical opinion submitted by the VA examiner in July 2011 acknowledged the Veteran's complaints of having misjudged distance while ascending stairs and twisted his knees as he came to a sudden stop but nonetheless concluded that it was less likely than not that his current bilateral quadriceps tendon repair was in fact due to his osteoarthritis of the knees.  In so finding, the examiner looked to the Veteran's report of his quadriceps tendon injury as well as at his medical history in finding that any quadriceps tendon repair was not likely related to service-connected osteoarthritis.  Importantly, this evidence is not contradicted by any other medical evidence of record; there is simply no medical evidence in the record supporting a finding of an etiological relationship between the Veteran's service-connected osteoarthritis of the bilateral knees and his bilateral quadriceps tendon repair.  Taking into consideration the medical evidence of the Veteran's current bilateral quadriceps tendon repair, as well as the findings of the July 2011 VA examiner, the Board finds that there is absent from the record competent evidence to establish that the Veteran's current bilateral quadriceps tendon repair was caused or permanently aggravated by his service-connected osteoarthritis of the bilateral knees.

The Board acknowledges that the Veteran has contended, in multiple statements to VA, that he injured his quadriceps tendons as a result of his service-connected osteoarthritis of the knees, which he claims caused him to fall and land on his knees, tearing his quadriceps tendons and requiring surgical repair.  In this regard, the Board notes that in order for the Veteran's claim of service connection to be granted, the record would have to contain competent and credible evidence linking his current disability to his service-connected osteoarthritis of the bilateral knees.  In this instance, as he asserts, that it caused his fall and resultant injury.  As discussed above, the VA examiner considered the Veteran's contentions as well as the available medical evidence in specifically concluding that it is less likely than not that the Veteran's bilateral quadriceps tendon repair is etiologically linked to his service-connected osteoarthritis of the knees.  The examiner clearly considered the Veteran's report of having injured his knees when ascending stairs, misjudging the distance he needed to step up and twisting his knees, resulting in a bilateral tendon tear.  The Board further notes that the version of events the Veteran related to the July 2011 VA examiner differs significantly from that reported to his VA treatment providers at the time of the incident, as well as what he had stated to the Board previously.  Nevertheless, the record reflects that the examiner considered the Veteran's entire record, including the contemporaneous treatment records, the statements made at the July 2011 examination, and the directives set forth by the Board in the June 2011 remand, and concluded that the Veteran's service-connected knee disability is not likely related to his bilateral quadriceps tendon tear.  Thus, the Board concludes that the only reasonable inference to be drawn from the examiner's statements is that it is less likely than not that his fall and subsequent bilateral quadriceps tendon repair was caused or worsened by his service-connected osteoarthritis of the bilateral knees.  

Moreover, as noted above, the Veteran reported a different version of events to his 2008 treatment providers and to the Board in the April 2011 statement submitted by his representative.  On those occasions, the Veteran reported that he fell down, landing on his knees, after missing the last step of a set of stairs that he was descending.  However, at the July 2011 VA examination, the Veteran specifically reported his injury occurred when he misjudged the distance he needed to step up while ascending stairs, thus twisting his knees and causing the tendon tears.  Further, when considering the Veteran's contentions, the July 2011 VA examiner concluded that his bilateral quadriceps tendon repair was less likely than not related to his service-connected osteoarthritis of the knees.  Additionally, none of the medical evidence of record offers any indication that the Veteran's service-connected osteoarthritis of the knees contributed in any way to the incident, however described, that led to his bilateral quadriceps tendon injury.  All of this medical evidence leads to the conclusion that the Veteran's statements regarding the cause of the injury that necessitated his bilateral quadriceps tendon repair are not credible.

Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between his current bilateral quadriceps tendon disability and his service-connected osteoarthritis of the knees.  See Bostain, 11 Vet. App. at 127.  As noted above, the Board acknowledges that the Veteran has contended that his bilateral quadriceps tendon injury was brought about by his service-connected osteoarthritis of the knees.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  However, in this instance, the Veteran's contentions are not supported by the other evidence, particularly the opinion of the VA examiner who examined him, considered his contentions, and nevertheless concluded that the Veteran's version of events was not the most likely explanation.  His version of events is also contradicted by the reports he gave his treatment providers in 2008, at the time of the initial quadriceps tendon injury, at which time he reported having missed the bottom step of a set of stairs and fallen down, landing on his knees.  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his bilateral quadriceps tendon repair was not caused or aggravated by his service connected osteoarthritis.  Thus, the Veteran's own assertions as to the etiology of his current bilateral quadriceps tendon repair have little probative value.

Relevant law and regulations do not provide for the grant of service connection on a secondary basis in the absence of competent evidence linking the current disability to a service-connected disability.  The Board finds that the credible and probative evidence of record weighs against a finding that the Veteran's bilateral quadriceps tendon repair is etiologically linked to his service-connected arthritis of the knees.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  The VA examiner's July 2011 medical opinions, which are based on the entire record, including the Veteran's own history, is that the Veteran's bilateral quadriceps tendon repair is not at least as likely as not related to his service-connected osteoarthritis of the knees.  Because the VA examiner's opinion is not controverted by any other competent evidence in light of the foregoing analysis and the underlying facts, the Board concludes that the Veteran's service connection claim for bilateral quadriceps tendon repair must be denied.

In reaching its conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of service connection for bilateral quadriceps tendon repair, that doctrine is not applicable as to the claim.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As for the Veteran's assertions of entitlement to a temporary total evaluation based on hospital treatment and convalescence in August 2008 to treat his bilateral quadriceps tendon injury, the Board notes that such evaluations are available only for service-connected disabilities.  As the Board is herein denying the Veteran's claim of service connection for a bilateral quadriceps tendon repair, as a matter of law, there is no basis for further action on the Veteran's claim for a temporary total evaluation based on hospital treatment and convalescence in August 2008 to treat his bilateral quadriceps tendon injury.  The Veteran's claim for a temporary total evaluation is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).


ORDER

Entitlement to service connection for bilateral quadriceps tendon repair is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


